 1                                                                               Hon. Richard A. Jones

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8   JENNIFER AND EUGENE WONG, for
     themselves and as parents of Student JW, a         Case No.: C16-1774-RAJ
 9   minor,
10                  Plaintiff,                          NOTICE OF INTENT TO REQUEST
                    v.                                  REDACTION OF TRANSCRIPTS OF THE
11
                                                        BENCH TRIAL, VOL. 1 - 7
12   SEATTLE SCHOOL DISTRICT NO. 1,
13                  Defendant

14

15          Plaintiffs Jennifer and Eugene Wong, for themselves and as parents of JW, a minor,

16   respectfully file this Notice of Intent to Request the Redaction of Transcripts of the Bench Trial,

17   Vol. 1-7 that were filed on December 7, 2018 under Dkt Nos. 80, 81, 82, 83, 84, 85 and 86.

18

19                  Dated this 11th day of December 2018.

20
                                                       Respectfully submitted,
21
                                                      /s/ Christina L Henry
22                                                    Christina L Henry, WSBA# 31273
                                                      Henry & DeGraaff, PS
23                                                    150 Nickerson St, Ste 311
                                                      Seattle, WA 98109
24
                                                      Telephone: (206) 330-0595
25                                                    Facsimile: (206) 400-7609
                                                      Email: chenry@hdm-legal.com
26

      NOTICE OF INTENT TO REQUEST REDACTION                            Shaw Law Group, PLLC.
      OF TRANSCRIPTS OF THE BENCH TRIAL, VOL.                          323 1st Avenue West
      1-7-1                                                            Seattle, WA 98119
                                                                206-623-1225 / 206- 284-2245 Fax
 1
                                               /s/ Bridget Bourgette Shaw
 2                                             Bridget Bourgette Shaw, Esq., WSBA 28850
 3                                             Shaw Law Group, PLLC
                                               323 1st Avenue West
 4                                             Seattle, WA 98119
                                               Telephone: (206) 623-1225
 5                                             Facsimile: (206) 284-2245
                                               Email: bridget@shawlawgrouppllc.com
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     NOTICE OF INTENT TO REQUEST REDACTION                    Shaw Law Group, PLLC.
     OF TRANSCRIPTS OF THE BENCH TRIAL, VOL.                  323 1st Avenue West
     1-7-2                                                    Seattle, WA 98119
                                                       206-623-1225 / 206- 284-2245 Fax
                                       CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on December 11, 2018 I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

 4   attorneys of record.
 5
           Sam Chalfant
 6         CURRAN LAW FIRM PS
           555 w Smith St.
 7         PO Box 140
           Kent, WA 98032
 8         email: schalfant@curranfirm.com
 9
           David T. Hokit
10         CURRAN LAW FIRM PS
           555 w Smith St.
11         PO Box 140
           Kent, WA 98032
12         email: dhokit@curranfirm.com
13
             I hereby certify that on December 11, 2018, I mailed the foregoing via first class mail
14
     and via email to the following:
15

16         Nancy L. Bauer
17         Federal Official Court Reporter
           700 Stewart Street, 17th Floor
18         Seattle, WA 98101
           Nancy_Bauer@wawd.uscourts.gov
19

20           Executed this December 11, 2018 in Seattle, WA
21

22                                                   _/s/ Christina L Henry___________
                                                      Christina L Henry
23

24

25

26

      NOTICE OF INTENT TO REQUEST REDACTION                           Shaw Law Group, PLLC.
      OF TRANSCRIPTS OF THE BENCH TRIAL, VOL.                         323 1st Avenue West
      1-7-3                                                           Seattle, WA 98119
                                                               206-623-1225 / 206- 284-2245 Fax
